Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 24, 2015

                                       No. 04-15-00643-CV

   Sandra GALVAN, Individually and as next friend of V. R, minor and Maria Zempoaltcalt,
                                     Individually,
                                      Appellants

                                                 v.

                                        Rosalva GARCIA,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-14-307
                          Honorable Jose Luis Garza, Judge Presiding

                                          ORDER
        On November 23, 2015, the court reporter responsible for preparing the reporter’s record
in this appeal filed a notification of late record stating the appellant has failed to pay or make
arrangements to pay the reporter’s fee for preparing the record and appellant is not entitled to
appeal without paying the fee. It is therefore ORDERED that appellant provide written proof to
this court within ten (10) days of the date of this order that either (1) the reporter’s fee has been
paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court